Citation Nr: 1118880	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-29 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey, Counsel
INTRODUCTION

The Veteran served on active duty from June 1987 to June 1991.  He had subsequent service with an Air Force Reserve unit.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's claims for service connection for hearing loss and tinnitus.

The Veteran presented testimony before a decision review officer at the RO in August 2008.  A transcript of the hearing is of record.

The issues of entitlement to service connection for left ear hearing loss and tinnitus are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's periods of active duty for training (ACDUTR) and inactive duty training (INACDUTRA) have not been verified.  Such verification is important in this case because the record shows that the Veteran may have had noise exposure during periods of such service, and that he may have current hearing loss and tinnitus due to noise exposure.  Service connection would be available for disability resulting from injuries during periods of ACDUTRA and INACDUTRA.  38 U.S.C.A. § 101(24) (West 2010).

During his August 2008 RO hearing, the Veteran testified that he was still in the Air Force Reserves, working in a hydraulic shop, although other records suggest that he has such employment with the reserve unit as a civilian.

In a letter dated in October 2007, David Short, D.O., reported that the Veteran had been a long time patient and reported hearing loss and tinnitus.  VA has a duty to obtain records of treatment reported by private treatment providers.  Massey v. Brown, 7 Vet. App. 204 (1994).  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain them.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).  It does not appear that these steps have been taken with regard to Dr. Short's records.

The Veteran was afforded a VA examination in December 2006, but the examiner only addressed the relationship of the claimed disabilities to active service.  Given the reports of noise exposure during ACDUTRA and INACDUTRA, an opinion is needed as to the relationship between that service and the claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's periods of ACDUTRA and INACDUTRA and request any personnel records showing the Veteran's duties during these periods.

2.  Ask the Veteran to complete a release to obtain records of his treatment for hearing loss and tinnitus from David Short, D.O.  If the Veteran does not complete the release advise him that he may submit the records himself.

If records cannot be obtained, advise the Veteran of this fact and of the efforts made to obtain them.

3.  Ask the audiologist who provided the December 2006, VA examination to review the claims folder to determine whether any current hearing loss or tinnitus is the related to active service, or periods of ACDUTRA or INACDUTRA.  

The examiner should review the claims folder and note such review in the examination report or an addendum.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that current hearing loss or tinnitus is the result of noise exposure or other injury or disease during a period of active service, ACDUTRA or INACDUTRA.  The examiner should provide a rationale for the opinions.

If further examination or testing is warranted, this should be undertaken.  If the audiologist who conducted the December 2006 examination is unavailable, the Veteran should be afforded a new examination.

The examiner is advised that the Veteran is competent to report injuries, including noise exposure, as well as symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so.

If an opinion cannot be provided without resort to speculation, the examiner should provide a reason why this is so, and should note whether there is additional information that would permit the necessary opinion to be provided.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


